          Case 3:20-cv-01396-AGS Document 5 Filed 07/28/20 PageID.21 Page 1 of 2



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                             SOUTHERN DISTRICT OF CALIFORNIA
10   David Rojas LOERA,                                    Case No.: 20-cv-1396-AGS
11                                        Plaintiff,       ORDER GRANTING PLAINTIFF’S
                                                           MOTION TO PROCEED IN FORMA
12   v.
                                                           PAUPERIS (ECF 2)
13   Andrew M. SAUL
14                                      Defendant.
15
16           Plaintiff moves to proceed in forma pauperis (IFP). Plaintiff qualifies to proceed
17   without paying the filing fee and states a claim under 28 U.S.C. § 1915(e). So the Court
18   grants plaintiff’s IFP motion and lets his case proceed.
19                              Motion to Proceed In Forma Pauperis
20           Typically, parties instituting a civil action in a United States district court must pay
21   a $400 filing fee. See 28 U.S.C. §§ 1914(a), 1915. But if granted the right to proceed IFP,
22   a plaintiff can proceed without paying the fee. Rodriguez v. Cook, 169 F.3d 1176, 1177
23   (9th Cir. 1999).
24           Plaintiff has $600.00 in his bank account, $1,254.00 in monthly expenses, and
25   $1,576.29 in monthly income. (ECF 2, at 2, 5.) Virtually all of plaintiff’s income derives
26   from retirement benefits and public assistance, and he is not currently employed. (Id.
27   at 1-2.) He also owns a car worth $9,000.00. (Id. at 3.) Plaintiff has therefore shown an
28   inability to pay the $400 filing fee.

                                                       1
                                                                                       20-cv-1396-AGS
        Case 3:20-cv-01396-AGS Document 5 Filed 07/28/20 PageID.22 Page 2 of 2



1                                   28 U.S.C. § 1915(e) Screening
2          When reviewing an IFP motion, the court must screen the complaint and dismiss it
3    if it is frivolous, malicious, fails to state a claim, or seeks monetary relief from a defendant
4    immune from such relief. 28 U.S.C. § 1915(e)(2)(B); Lopez v. Smith, 203 F.3d 1122, 1127
5    (9th Cir. 2000). In the Social Security context, a plaintiff’s complaint must set forth
6    sufficient facts to support the legal conclusion that the Commissioner’s decision was
7    incorrect. “[T]o survive the Court’s § 1915(e) screening,” a plaintiff must (1) “establish
8    that she has exhausted her administrative remedies pursuant to 42 U.S.C. § 405(g), and that
9    the civil action was commenced within sixty days after notice of a final decision,”
10   (2) “indicate the judicial district in which the plaintiff resides,” (3) “state the nature of
11   plaintiff’s disability and when the plaintiff claims she became disabled,” and (4) “identify[]
12   the nature of the plaintiff’s disagreement with the determination made by the Social
13   Security Administration and show that plaintiff is entitled to relief.” Varao v. Berryhill,
14   No. 17-cv-02463-LAB-JLB, 2018 WL 4373697, at *2 (S.D. Cal. Jan. 31, 2018) (alteration
15   and citation omitted).
16         Plaintiff’s complaint satisfies the § 1915(e) screening. Procedurally, he satisfies the
17   first and second factors. (ECF 1, at 1-2.) He claims he has had disabling arthritis and
18   diabetes since November 1, 2012. (Id. at 2-3.) And he identifies his disagreements with the
19   Social Security Administration’s determination: the ALJ’s purported errors in rejecting his
20   “testimony regarding pain, symptom [sic], and limitation [sic].” (Id. at 2-4.)
21                                            Conclusion
22         For the reasons set forth above, the Court grants plaintiff IFP status and waives the
23   filing fee. The complaint also satisfies the § 1915(e) requirements, so the case may proceed.
24   Dated: July 28, 2020
25
26
27
28

                                                    2
                                                                                       20-cv-1396-AGS
